CONERY, J.,
dissents and assigns reasons.
| j Respectfully, I dissent.
Dr. Cooper’s firing by the Lafayette Parish School Board (the Board) was upheld by the trial court on the basis that he hired five principals to work in failing schools and paid them more days than the Board had authorized under its approved formula set out in its “salary schedule.” (Exhibit 11) The majority affirmed the trial court’s decision.
The salary schedule at issue clearly sets forth that the salaries are to be computed based on a 244 day year. For high school principals, the schedule does say that the salary is based on an 11 month schedule, or 224 days. However, there is nothing in the salary schedule that mandates that principals cannot be paid more or less than 224 days. There is no “shall” language in the salary schedule. Indeed, the legislature made it clear in Act 1 that after July 1, 2012, local school boards are to establish broad policies and superintendents are to administer the operation of the schools and make decision about all school personnel, as set forth in La.R.S. 17:81(A) (emphasis added).
*1167(1) Each local public school board shall serve in a policymaking capacity that is in the best interests of all students enrolled in schools under the board’s jurisdiction. When establishing board policies, |2each board shall prioritize student achievement, financial efficiency, and workforce development on a local, regional, and statewide basis. When choosing a local superintendent of schools, each board shall select a leader who shall prioritize student achievement and act in the best interests of all students enrolled in schools under the board’s jurisdiction.
(2) Each local public school board shall determine the number of schools to be opened, the location of school houses, and the number of teachers and other personnel to be employed. The local school superintendent shall have authority to employ teachers by the month or by the year, and to fix their salaries; provided that there shall be no discrimination as to sex in the fixing thereof and provided further, that it is not the purpose of this Section to require or direct the reduction of any salary, or salary schedule, presently in force. The local school superintendent shall see that the provisions of the state school law are complied with.
(3) Each local public school board shall delegate authority for the hiring and placement of all school personnel, including those for which state certification is required to the local school superintendent. It shall be the responsibility of the superintendent to ensure that all persons have proper certification, as applicable, and are qualified for the position.
Dr. Cooper testified in the termination hearing that he followed the dictates of the statute and did what he thought was essential to “prioritize student achievement” after consulting with the then board attorney and State Department of Education.
Since one of the main purposes of Act 1 was to give the superintendent and not the school board the authority to hire and fire personnel and administer the school system for the betterment of the students, it’s hard to argue against the proposition that the superintendent was doing just that when he decided to recruit highly specialized principals to try to turn around failing schools and elected to have them work twenty more days per year than ordinary principals, but at the same daily rate approved in the salary schedule, in order to try to turn those schools around.
| slndeed, La.R.S. 17:54 mandates that in schools with performance letter grades of “C,” “D,” or “F,” “school superintendents must state performance targets relative to student achievement.” Dr. Cooper’s testimony that he consulted with the academic community of the affected schools, the human resources director, the then school board attorney and the State Department of Education before making the decision to offer the principals a salary based on a full 244 day school year to be computed in accordance with the same daily rate in the salary schedule was unrebutted. The record further shows that he met with Mr. Billy Guidry, the Board’s Chief Financial Officer, at some point after he hired the principals. Mr. Guidry recommended that Dr. Cooper bring this issue to the Board for their approval, even though such approval, arguably, was not technically necessary under the broad powers given to superintendents by Act 1.
The old adage that “you get what you pay for” applies here. If you want a highly qualified principal to guide a failing school in danger of being taken over by the state, it is certainly in the best interest of the students involved, as well as the school system, to hire someone willing to work *1168244 days at the same daily rate that everyone else is getting, just twenty work-days more than other principals. No one was receiving more money per day, no evidence of favoritism was involved, and no one is harmed by such a plan. In my view, Dr. Cooper was fired because some members of the board obviously did not approve of Act 1 expanding the powers of the superintendent at the expense of the board’s traditional power over hiring and firing.
The Louisiana Supreme Court in Louisiana Federation of Teachers v. State, 14-691 (La. 10/15/14), 171 So.3d 835, upheld the constitutionality of Act 1. The court specifically rejected the plaintiffs constitutional challenge to the delegation Uof administrative power to local superintendents in the above statutes:
In addition, plaintiffs argue that La. R.S. 17:81(A)(2) and (3) which delegate the administrative authority to local superintendents, “constitutes a significant transfer of power and authority,” and is therefore either a separate object or not necessary to carry out the object of improving elementary and secondary education through tenure reform and performance standards based on effectiveness. Plaintiffs argue these provisions are not necessary because the school boards could have retained their administrative authority and utilized effectiveness in making employment decisions. Again, the legislature felt that superintendents were in a better position to make employment decisions based on effectiveness; thus, the transfer of this administrative authority was necessary to accomplish this.
Id. at 849 (emphasis added).
There is additional precedent for persons working a 244 day school year in a recent case involving the Lafayette School System. Principals at charter schools in Lafayette Parish were being paid on a 244 day per year salary schedule. A panel of our court in Aillet v. Lafayette School Board, 14-585 (La.App. 3 Cir. 12/10/14), 154 So.3d 768, writ denied, 15-409 (La. 5/1/15), 169 So.3d 376, held in favor of a teacher in a charter school who had been reassigned and whose salary had been reduced based on a reduction in days worked. Our court held that the school board had to maintain her 244 day per year day schedule under the circumstances of that case. Like charter schools, failing schools require more attention and more work days. The school board had earlier recognized that by allowing charter school teachers to be paid based on a 244 day year.
In Louisiana Federation of Teachers, 171 So.3d at 839, the supreme court specifically mentioned that La. R.S. 17:81(A)(6):
[I]s a new provision requiring that superintendents and principals make all employment-related decisions based upon “performance, effectiveness, and qualifications as applicable to each specific position,” and requires that effectiveness “shall be used as the primary criterion for making personnel decisions” and prohibits “seniority or Ltenure” from being used as the primary criterion. La.R.S. 17:81(P)(1) removes the requirement that personnel decisions are to approved or disapproved by school boards.
It’s important to note that after the assistant district attorney representing the Board agreed with Dr. Cooper’s interpretation of the statutes at issue, the Board fired the district attorney’s office from representing them and hired “outside counsel” to pursue these charges against Dr. Cooper. Dr. Cooper was hired on a 5-4 vote, and he claimed that from the start of his tenure, the four dissenting board members wanted to fire him and seized upon *1169this issue, as well as a few other relatively minor issues, to provoke a termination hearing. Dr. Cooper then filed a lawsuit against several Board members prior to the Board termination hearing seeking to recuse these board members from participating and voting at the termination hearing. Dr. Cooper claimed that the named board members were biased and prejudiced against him and could not impartially rule on the complaints. The trial judge eventually denied the recusal motion in Pat Cooper vs. Lafayette Parish School Board, et al., Docket No. 2014-5116 G, Fifteenth Judicial Court, Parish of Lafayette, Louisiana.
However, a review of his well-written opinion leaves ample room for argument that this case was never about the five principals and other alleged “violations” by Dr. Cooper, but rather was about a clash of philosophy and personality. Some Board members obviously did not like Act 1 and its broadening of the school superintendent’s powers and wanted to “ignore it” according to Dr. Cooper. Others felt that Dr. Cooper was arrogant, overly contentious, and somewhat dictatorial in his methods without properly respecting what had been the “traditional” role of the Board. Dr. Cooper’s alleged broad and “elastic” interpretation of Act 1 coupled with his alleged attitude and demeanor served to | fifuel the conflict.
Based on a review of the entire record, I do not believe the Board succeeded in carrying its burden of proving reasons for termination. Act 1 is remedial legislation and is to be broadly construed. The Board’s decision, in my view, was based more on politics and less on law. The facts are not really in dispute. Because neither the salary schedule or anything else specifically prohibited Dr. Cooper from construing the broad powers given to him by Act 1 to offer incoming principals in failing schools a salary otherwise computed in accordance with the Board’s salary schedule, but based on a 244 day work year instead of a 224 day work year, I would construe the statute broadly in accordance with the legislature’s intent in implementing this remedial legislation to improve our schools. Dr, Cooper, in my view, acted in accord with that legislative policy and intent as his actions were all intended to benefit and enhance school performance. No fraud, favoritism, nepotism, or any other ill practice was shown.
The Board is responsible for the budget, and Dr. Cooper’s actions without prior board approval may have had some minimal impact on the budget. Some Board members could legitimately have been offended by Dr. Cooper’s actions in failing to get prior Board approval. They have a point. Indeed, it would have been prudent and, perhaps, advisable for him to do so. The Board’s chief financial officer, Mr. Guidry did recommend that he get Board approval for the budgeting adjustment, but only after he had hired the principals in question. Mr. Guidry also testified Dr. Cooper was not able to bring the issue to the Board as a part of the budget process as planned, as some of the other principals apparently got wind of the fact that Dr. Cooper was paying these five principals for more days and complained to some of the Board members who had initially voted against Dr. |7Cooper’s hiring. Despite the fact that Dr. Cooper had not sought prior Board approval, after learning of Dr. Cooper’s proposal, the issue came before the Board, and the Board subsequently approved the payment of the extra days for the five principals. Notwithstanding what should have been done, what Dr. Cooper did do was within his authority as school superintendent. I would find that it was an error of law to terminate Dr. Cooper based on the plain wording of La.R.S. 17:81(A).
*1170Interpretations of law are for courts to decide. The manifest error rule providing that we give “deference” to the Board’s decision under the circumstances of this case does not apply. Indeed, the trial court’s earlier decision in the “recusal case,” as well as the record as a whole, convinces me that those voting for Dr. Cooper’s termination were not in “good faith” and were not “acting for the betterment of the students.” Wise v. Bossier Parish School Bd., 02-1525 (La. 6/27/03), 851 So.2d 1090, 1094. No deference is due their decision in my view. I agree with the majority that we review this case de novo, but respectfully disagree with the majority’s conclusion.
I would likewise find that the trial court’s decision to dismiss the remaining three charges against Dr. Cooper after a full trial on the merits should be affirmed for the following reasons.

Charge Number One

“Charge No. 1” stated that Dr. Cooper refused to terminate Thad Welch, a “Special Assistant to the Superintendent,” on February 6, 2013, after he was appointed by the Board on March 27, 2012, and had served in the position for almost one year. Mr. Welch was hired as a maintenance supervisor and was responsible to oversee cleaning and maintenance issues at the Lafayette Parish schools. The trial court ruled on the record in favor of Dr. Cooper, and found that|sAct.l, which became effective on July 1, 2012, applied and that Dr. Cooper “was following the Law.” Further, the trial court when questioned if any “deference” was given “to the finding of the school board on that charge,” replied, “Yes, there is. That’s my ruling. It was an error. They did not follow the law on that.” I would affirm the trial court’s ruling on this issue.

Charge Number Two

“Charge No. 2” stated that Dr. Cooper refused to terminate Mr. Welch. The Board had previously approved the 2012-2013 budget containing a line item authorizing the new position held by Mr. Welch. On March 20, 2013, the Board then reversed itself and eliminated the line item for Mr. Welch’s position from the approved budget. This action by the Board in de-funding Mr. Welch’s position would have resulted in his de-facto termination. Dr. Cooper then reallocated budgeted monies in the same cost category, the Maintenance Department, to continue to pay Mr. Welch, who remained in his position as special assistant to the superintendent.
The Board argued that Dr. Cooper should have presented an amendment to the Board for approval on the issue. Instead, Dr. Cooper “took money from some place else and paid the gentleman. That was inappropriate. For that reason, he was terminated as having violated Board Policy DCI and State law.”
The trial court ruled on Charge No. 2 in favor of Dr. Cooper and stated on the record, “And the Board erred in that decision in terminating him and finding that he had violated the contract and this policy by moving that budget item, that Cooper had violated this policy and the contract.”
Again, the Thad Welch issue was, according to Dr. Cooper, an excuse, albeit a flimsy one, to terminate Dr. Cooper because of a difference of philosophy about [ahow Act 1 should be interpreted. The Board’s basis for Dr. Cooper to terminate Mr. Welch, rejected by the trial court, was that Mr. Welch did not have a high school diploma. The record showed, however, that when the applicant’s for the position were interviewed and “scored,” even after deducting points for Mr. Welch’s lack of a diploma, he still scored higher than all of the other applicants. After a thorough review of the record, by all accounts Thad Welch was doing an outstanding job and there was no cause for terminating him. I *1171would affirm the tidal court’s decision on this issue as well.

Charge Number Three

“Charge No. 3” was thoroughly discussed by the trial court with counsel over the two days of the hearing. Charge No. 3 involved the hiring and payment of Dr. Cooper’s personal attorney. Mr. Cooper hired counsel to represent him after receiving a letter of reprimand from the Board over his hiring and then retaining Thad Welch. Charge No. 3 stated that an outside attorney was hired in “consideration of legal action challenging the reprimand of Cooper over the Welch situation.” The bill was later paid at Dr. Cooper’s direction and without Board approval.
The focus of the argument on Charge No. 3 was the authority granted to Dr. Cooper under the terms of his contract, under the heading “PROFESSIONAL LIABILITY,” specifically, Section 9(B), which provides:
If, in the good faith opinion of SUPERINTENDENT, conflict exists as regards the defense to such a claim between the legal position of SUPERINTENDENT AND THE LEGAL POSITION OF District, the SUPERINTENDENT may engage counsel in which event BOARD shall indemnify the SUPERINTENDENT for the costs of legal defense as permitted by state law.
The Board argued that Section 9 was an indemnity provision and did not | inapply to a dispute between the Superintendent and the Board. Nonetheless, Section 9(C) negated the terms of Section 9(B), which only applied to a disagreement between the Superintendent and the Board in a case involving a third party. Section 9(C) provides:
BOARD shall not, however, be required to pay any costs of any legal proceedings in the event Board and SUPERINTENDENT have adverse interests in such litigation, except as stated above.
The trial court also ruled in favor of Dr. Cooper on Charge No. 3 on the record. The trial court issued a preliminary ruling on the first day of the hearing and found that the terms of the contract, and more specifically Section (B), controlled. On this issue the trial court correctly found that:
And so, if someone from the School Board and not Mr. Cooper drafted the contract, and Paragraph 9 (B) is clear as what it is, the (c) somewhat conflicts with (b), but any ambiguity would be resolved in favor—or against the drafter, which would be in favor of Mr. Cooper, so therefore the legal fees would have to be paid by the Board.
When questioned by counsel for the Board if the court intended to “review the testimony and the opinions of the various lawyers that are contained in the transcript,” the trial court replied, “I don’t decide cases by a majority vote of what lawyers think on the issue. I look at what the standard of the law is, and the contract is very clear. I made my statements about contract law, so that’s my ruling.” The trial court continued and concluded, “Alright so the Board was incorrect in their interpretation of that law.”
Counsel for the Board then raised the issue that there was no evidence in the record as to the drafter of the contract between Dr. Cooper and the Board. As Dr. Cooper was allowed to testify on issues not previously presented, he was available to clarify this issue. When Dr. Cooper was asked by the court if any changes were [1Tmade to parts (A), (B), and (C) contained in Section 9, Professional Liability, he responded “No sir.” The court further stated, “That was drafted by the School Board, presented to you, and you signed it: as per that section of the contract, you made no changes or recommendations?” *1172To which Dr. Cooper responded, “No changes.” The trial court then stated, “So, he was not the drafter, and so my ruling is the same.”
Counsel for the Board then requested and was granted an opportunity by the trial court to rebut the testimony of Dr. Cooper that he was not the drafter of the contract. This issue was addressed again on the next day and the Board was unable to refute the testimony of Dr. Cooper that the Board was the drafter of the contract and more specifically Section 9. The trial court then again held that Dr. Cooper was improperly terminated for submitting the bill for legal services to the Board. Based on the terms of the contract and the evidence, the trial court again ruled the contract was drafted by the Board and was to be construed against the Board. The trial court stated that the question of whether the bill “should be paid is not in front of me,”1 and once again stated, “so my ruling remains the same on Mr. Roy’s legal bill.” I would affirm that ruling as well.
CONCLUSION
I would, therefore, affirm the decision of the trial court as to Charges One, Two, and Three and reverse and remand as to Charge Four, As it is no longer possible to reinstate Dr. Cooper to his former position as superintendent, I would remand that issue to the trial court for proper assessment of damages and attorney fees.

. Pending at the time of this hearing was another suit by the Board against Dr. Cooper for reimbursement of the $5,106.21 payment to Dr. Cooper’s private attorneys.